Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  130800 	                                                                                            Michael F. Cavanagh
  (104)                                                                                               Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  VINCENT DiLORENZO and ANGELA                                                                                       Justices
  TINERVIA,
            Plaintiffs-Appellants,
  v      	                                                         SC: 130800
                                                                   COA: 261748
                                                                   Macomb CC: 2004-005294-CZ
  STEVEN M. KIRKPATRICK, GARY VETTER,
  J. GRANT SMITH, BRUCE CARLETON, and
  PLANTE & MORAN, P.L.L.C., 

            Defendants-Appellees. 


  _________________________________________/

        On order of the Court, the motion for reconsideration of this Court's order of
  June 26, 2006 is considered, and it is DENIED, because it does not appear that the order
  was entered erroneously.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2006                  _________________________________________
         l0918                                                                Clerk